Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 16, 2021

                                    No. 04-20-00268-CR

                              Quinton Ramon WILLIAMSON,
                                        Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                       ORDER
       Appellant’s Motion for Extension of time to File Appellant’s Motion for Rehearing and
Motion for Rehearing En Banc is hereby GRANTED. The appellant’s motion for rehearing and
motion for en banc reconsideration are due on or before December 10, 2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court